IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                                                                             (J> c.



STATE OF WASHINGTON,                                   No. 73711-2-1
                                                                                    O


                       Respondent,                     DIVISION ONE
                                                                                    CO
                                                                                        1


                                                                                              %•
               V.




AARON MICHAEL THOMAS,                         )        UNPUBLISHED                      ro     o




                       Appellant.                      FILED: October 3, 2016




          Cox, J. - Aaron Thomas appeals the judgment and sentence based on the

trial court's denial of his motion to suppress evidence. Because the trial court's

unchallenged findings of fact support the court's conclusion that police officers

had specific and articulable facts to conduct an investigative Terry stop, we

affirm.


          Officer Christopher Bennett and Officer Paul Stewart of the Everett police

department approached a residence to investigate a stolen van parked directly in

front of the residence. Both officers regularly patrolled the area and knew that

the residence had been associated with stolen vehicles and other criminal

activity.

          The van was filled with certain items, but the driver and passenger seats

remained empty. Officer Bennett recognized motorcycle helmets and gloves in

the van along with men's and woman's clothing. Officer Bennett also saw court

paperwork in the van, containing Shyla Gypin's name on it.
No. 73711-2-1/2



       When these two officers approached the residence, Thomas and a woman

emerged, and Officer Bennett asked her for her name. She responded that her

name was Shyla, who was later identified as Shyla Gypin. The officers also

noticed that Thomas wore a motorcycle jacket.

       Officer Bennett then asked Thomas for identification, and the police

dispatch confirmed outstanding warrants for his arrest. After Officer Bennett

arrested Thomas, Officer Stewart searched Thomas, finding plastic bags

containing what he believed to be methamphetamine.

       The State charged Thomas with possession of a controlled substance,

and the Washington State Patrol Crime Laboratory confirmed that the plastic

bags contained methamphetamine. Thomas moved to suppress the

methamphetamine, arguing that the police obtained it from an unlawful seizure.

The trial court denied the motion, and the parties proceeded with a stipulated

bench trial. The trial court found Thomas guilty of possession.

       Thomas appeals.

                             MOTION TO SUPPRESS

       Thomas argues that the trial court improperly denied his motion to

suppress evidence. We disagree.

       CrR 3.6 governs motions to suppress evidence. In reviewing a trial court's

denial of a motion to suppress, we determine whether substantial evidence

supports the trial court's findings of fact and whether those findings of fact

support the conclusions of law.1 Substantial evidence is "'evidence sufficient to


        State v. Fuentes, 183 Wash. 2d 149, 157, 352 P.3d 152 (2015).
No. 73711-2-1/3



persuade a fair-minded, rational person of the truth of the matter.'"2 We review

de novo the trial court's conclusions of law.3

       Under the Fourth Amendment to the United States Constitution and article

I, section 7 of Washington's Constitution, an officer may not unreasonably seize

a person without a warrant.4

       An investigative stop, discussed in Terry v. Ohio,5 provides an exception

to a warrantless seizure.6 A Terry stop allows an officer to briefly detain a person

for questioning if the officer has reasonable suspicion that the person stopped is

or is about to be engaged in criminal activity.7 An officer has a reasonable

suspicion if there is a "substantial possibility that criminal conduct has occurred

or is about to occur."8

       An officer's reasonable suspicion must be based on specific and

articulable facts, taken together with rational inferences from those facts, known




       2 Dep't of Labor & Indus, v. Lyons Enters., 185 Wash. 2d 721, 731, 374 P.3d
1097 (2016) (quoting R &G Probst v. Dep't of Labor &Indus., 121 Wash. App. 288,
293, 88 P.3d 413 (2004)).

       3 Fuentes, 183 Wash. 2d at 157.

       4 id at 157-58.

       5 392 U.S. 1, 88 S. Ct. 1868, 20 L Ed. 2d 889 (1968).

       6 Fuentes, 183 Wash. 2d at 158.




       8 State v. Kennedy, 107 Wash. 2d 1, 6, 726 P.2d 445 (1986).
No. 73711-2-1/4



to the officer at the inception of the stop.9 "An officer's hunch does not justify a

stop."10 If officers do not have reasonable suspicion of criminal activity under the

totality of circumstances to support the stop of a suspect, the evidence

uncovered from the stop must be suppressed.11

       In evaluating the reasonableness of an officer's suspicion, we look at the

totality of the circumstances known to the officer, which "includes the officer's

training and experience, the location of the stop, the conduct of the person

detained, the purpose of the stop, and the amount of physical intrusion on the

suspect's liberty."12

       Here, Officer Bennett and Officer Stewart testified at the CrR 3.6 hearing.

The trial court's unchallenged findings of fact list the reasons why the officers

believed that Thomas and Gypin were associated with the stolen van:

       the stolen GMC van was parked directly in front of [the residence],
       where Thomas and Gypin emerged from; the residence . .. had
       previously been associated with stolen vehicles or other criminal
       activity; the GMC van only had room for two people because the
       van was filled with property except for the driver and front
       passenger seat; there was motorcycle gear and clothing inside the
       GMC van for a male and female, and Thomas and Gypin were a
       male and female, respectively; Thomas was wearing a motorcycle
       jacket; and the court paperwork inside the GMC van had the name
       Shyla Gypin.I13]

       9 Fuentes, 183 Wash. 2d at 158; State v. Moreno, 173 Wash. App. 479, 492,
294 P.3d 812 (2013).

       10 Fuentes, 183 Wash. 2d at 161.

       11 Id at 158.

       12 jd

       13 Clerk's Papers at 92-93.
No. 73711-2-1/5




      The trial court also found that Officer Bennett was familiar with

motorcycles and motorcycle equipment due to his professional and personal
experience and did not observe a motorcycle near the residence. Thus, the trial
court concluded that Officer Bennett and Officer Stewart "had specific and

articulable facts pursuant to Terry, which taken with reasonable inferences,

justified their detention of Thomas" by asking for his identification, even before
the officers learned Gypin's name.14

       Thomas does not assign error to these findings, so they are verities on

appeal.15 Thus, the only question is whether the unchallenged facts support the
trial court's conclusions of law. Based on the totality of the circumstances that

the officers observed, we hold that the unchallenged findings of facts support the

trial court's conclusions of law. Thus, the trial court properly denied Thomas's

motion to suppress the evidence obtained from the lawful Terry stop.
       The officers were familiar with the area and the residence from which

Thomas emerged. Officer Bennett's familiarity with motorcycle equipment and
the fact that Thomas wore a motorcycle jacket that was consistent with the

motorcycle gear inside the stolen van supports a reasonable suspicion of his
involvement with the stolen van. Additionally, Thomas emergence from the

residence with a woman supports a reasonable suspicion of his involvement with
the van because the van contained men's and women's clothing. Further, the


        14 Id at 93-94.

        15 Mueller v. Wells, 185 Wash. 2d 1, 9, 367 P.3d 580 (2016).
No. 73711-2-1/6



van's driver and passenger seat remained empty, although certain items filled the

rest of the van, which supports a rational inference that two people were involved

with the van.


       Thomas argues that innocuous facts led to his detention, which do not

provide reasonable suspicion to support a Terry stop. He relies on State v.

Tijerina16 and specifically argues that the fact that he was wearing a motorcycle

jacket and the fact that he was with a women constitute innocuous facts. But that

case is distinguishable.

       There, two officers stopped a vehicle after observing it cross a fog line and

return to the inside lane.17 The driver, Roland Tijerina, identified himself and the

passenger, Roman Gonzalez.18 When Tijerina opened the glove box to obtain

the vehicle registration, one of the officers noticed several small bars of soap

inside, similarto the kind commonly given out at motels.19 The officers did not

issue a citation but searched the vehicle, finding contraband.20 The trial court

denied Tijerina's motion to suppress the evidence obtained from the search.21

       To justify the stop, one of the officers testified that his suspicions were

based on his observation of the soap, the fact that Tijerina and his companion

       16 61 Wash. App. 626, 811 P.2d 241 (1991).

       17 id at 628.

       18 id

       19id

       20 id

       21 Id. at 627.
No. 73711-2-1/7



were Hispanic, and his knowledge of drug activity by Hispanics in motels in the

area.22 But Division Three of this court determined that the presence of motel-

sized bars of soap in a vehicle driven by Hispanics was innocuous and did not

evidence suspicious criminal activity.23 Additionally, the court stated that the fact

that some Hispanics were known to engage in drug trafficking in motels was not

sufficient evidence to create a reasonable suspicion that Tijerina was engaged in

such activity.24 The court further stated that the officer's investigation, "after he

decided not to issue a citation^ exceeded the scope of the initial stop and was

improper unless Mr. Tijerina's subsequent consent to the search of his car

sufficiently purged the taint of the illegal detention."25 Accordingly, the court

determined that the evidence should have been suppressed.26

       Conversely, in this case, the officers' testimony shows that the fact that

Thomas wore a motorcycle jacket and the fact that he was with a woman were

not the only two factors leading to the officers' reasonable suspicion. As

discussed above, there were several other specific and articulable facts, and

rational inferences from those facts, that led to the officers' reasonable suspicion.

These facts included the location of the van, the van's empty driver and

passenger seats, and the van's contents.

       22
            14 at   629.

       23
            14
       24
            Id

       25
            14
       26
            Id. at 630.
No. 73711-2-1/8



       Similarly, Thomas argues that his presence at a residence associated with

criminal activity was insufficient to raise a reasonable suspicion to support a

Terry stop. But the officers' testimony shows that Thomas's presence at the

residence was not the only factor leading to the officers' reasonable suspicion.

       We affirm the judgment and sentence.

                                                            6fT7({l-
WE CONCUR:




 ;ffi£/ww^ >




                                          8